Title: To George Washington from Thomas Mifflin, 10 December 1794
From: Mifflin, Thomas
To: Washington, George


        
          Sir.
          Phil. 10th Decr 1794
        
        The Secretary at War, in a letter of the 5 inst., transmitted to me a Resolve, containing the unanimous thanks of the House of Representatives to the Militia in actual service for the suppression of the late insurrection; and stated at the same time, your acknowledgments upon the subject.
        I have taken measures immediately to communicate this honorable testimonial to the officers & privates of the Pennsylvania quota; but I cannot omit, more particularly, to express the high satisfaction which I derive from the assurances, that my conduct, on the late interesting occasion, has met with your approbation. I am, with perfect respect Sir, Yr most obedt &c.
      